          Case 1:19-cv-07136-LLS Document 35 Filed 10/18/19 Page 1 of 3




October 18, 2019                                                       Orrick, Herrington & Sutcliffe LLP
                                                                       222 Berkeley Street
                                                                       Suite 2000
VIA ECF                                                                Boston, MA 02116-3740
                                                                       +1 617 880 1800
                                                                       orrick.com
The Honorable Louis L. Stanton
United States District Judge                                           R. David Hosp
Daniel Patrick Moynihan U.S. Courthouse
                                                                       E dhosp@orrick.com
500 Pearl Street                                                       D +1 617 880 1886
                                                                       F +1 617 880 1801
New York, NY 10007-1312

Re:    American Broadcasting Companies, Inc. et al. v. David R. Goodfriend et al.,
       No. 19-cv-7136-LLS

Dear Judge Stanton:

        We represent Defendants and Counterclaim-Plaintiffs David R. Goodfriend (“Mr.
Goodfriend”) and Sports Fans Coalition NY, Inc. (“SFCNY”) (together, “Defendants”) in
the above-referenced matter. Pursuant to Rule 2A of Your Honor’s Individual Rules, we
write to request a pre-motion conference concerning Mr. Goodfriend’s anticipated motion
for summary judgment of no liability, pursuant to New York Not-For-Profit Corporation
Law § 720-a.

       As set out in full in Defendants’ answer and counterclaims (Dkt. No. 29), this is a
copyright infringement case involving Locast, a public service operated by SFCNY, a
501(c)(3) non-profit corporation, that provides access to local television broadcast signals
over the internet to American consumers in thirteen cities. Mr. Goodfriend, who has a
decades-long history of commitment to consumer advocacy and public service, founded
SFCNY and currently serves as the unpaid President and Treasurer of SFCNY and is an
unpaid member of the Board of Directors of SFCNY.

       Plaintiffs’ copyright infringement claims against SFCNY and Mr. Goodfriend are
objectively baseless and constitute an unlawful sham. This case involves the application
of unambiguous statutory language. Specifically, the Copyright Act, 17 U.S.C.
§ 111(a)(5), provides that “it is not an infringement of copyright” when a “non-profit
organization” makes a secondary transmission of a performance of a copyrighted work,
“without any purpose of direct or indirect commercial advantage, and without charge to
the recipients of the secondary transmission other than assessments necessary to defray
           Case 1:19-cv-07136-LLS Document 35 Filed 10/18/19 Page 2 of 3




the actual and reasonable costs of maintaining and operating the secondary transmission
service.” Locast fits squarely within this Congressionally-designated exception.

      Additionally, Plaintiffs’ claims against Mr. Goodfriend in his personal capacity are
impermissible as a matter of law. This personal immunity is set out clearly in New York
Not-For-Profit Corporation Law § 720-a, which provides in relevant part:

                [N]o person serving without compensation as a director, officer
                or trustee of a corporation, association, organization or trust
                described in section 501(c)(3) of the United States internal
                revenue code shall be liable to any person other than such
                corporation, association, organization or trust based solely on
                his or her conduct in the execution of such office unless the
                conduct of such director, officer or trustee with respect to the
                person asserting liability constituted gross negligence or was
                intended to cause the resulting harm to the person asserting
                such liability.

None of the relevant, material facts as to Mr. Goodfriend’s immunity from liability can be
in dispute here.

       First, SFCNY is a tax-exempt non-profit charitable organization under United
States Internal Revenue Code Section 501(c)(3), incorporated under the Not-For-Profit
Corporation Law of the State of New York. These facts are established by public filings,
including SFCNY’s 990-EZ tax return form and its incorporation documents, and cannot
be disputed.1 Additionally, Plaintiffs concede that SFCNY “is incorporated as . . . a
charitable organization under the laws of the State of New York.“ Compl. ⁋ 28.

       Second, Mr. Goodfriend serves without compensation as the President and
Treasurer of SFCNY and a member of the Board of Directors of SFCNY. Plaintiffs
concede that Mr. Goodfriend is an officer and director in their Complaint (at ⁋ 28), and the
fact that he is unpaid is publicly available and cannot be disputed.2




1   See, e.g., Dkt. No. 29 (Exhibits 6-8,10, 11).
2   See, e.g., id. at Exhibits 7, 10.

                                               2
         Case 1:19-cv-07136-LLS Document 35 Filed 10/18/19 Page 3 of 3




        Third, it is undisputed that Mr. Goodfriend’s alleged conduct at issue in the case
is based solely on his execution of his roles as an uncompensated director and officer.
Plaintiffs have not even asserted otherwise in their Complaint. See, e.g., Compl. ⁋⁋ 9,
40, 52, 64, 66, 76, 77.

        Fourth, it is undisputed that Mr. Goodfriend’s alleged conduct did not constitute
gross negligence, nor did Mr. Goodfriend intend to cause any harm to Plaintiffs. Again,
Plaintiffs have not even asserted that Mr. Goodfriend was grossly negligent or that he
intended to cause harm to Plaintiffs. See id.

        Under these circumstances, there can be no genuine issue as to any material fact,
and Mr. Goodfriend is entitled to judgment as a matter of law. See, e.g., Kaye v. Storm
King Sch., No. 11 CV 3369 VB, 2015 WL 5460107, at *18 (S.D.N.Y. June 8, 2015)
(granting summary judgment and dismissing the plaintiffs’ claims against individual
trustees where nothing in the record suggested that the defendant trustees intended to
cause harm to the plaintiffs, or held a reckless disregard for or failed to exercise even
slight diligence with respect to the plaintiffs’ rights).3

      Accordingly, Defendants respectfully request that the Court schedule a pre-motion
conference concerning Mr. Goodfriend’s proposed motion for summary judgment.

Respectfully submitted,

/s/ R. David Hosp

R. David Hosp


cc: All counsel of record via ECF


3 See also Babb v. Hillcrest Homeowners Ass'n, Inc., 765 N.Y.S.2d 920, 922 (N.Y. App.
Div. 2003) (affirming grant of summary judgment, agreeing that Section 720-a shields
individual homeowner association board members from liability); Hope v. Congregation
Shaaray Tefila Glens Falls New York, 64 Misc. 3d 1233(A) (N.Y. Sup. Ct. 2019) (granting
summary judgment pursuant to Section 720-a and dismissing cause of action against
unpaid president of the board of directors of a 501(c)(3) organization).


                                            3
